Goodwyn, plaintiff in the trial court, recovered a judgment against the Birmingham Southern Railroad Company for damages to a motorcycle with which the carrier's train came into collision at a public road crossing. The motorcycle was, at the time, in the "charge and possession" of Goodwyn, the plaintiff. The Court of Appeals reversed the judgment, remanding the cause, on the sole ground that the trial court erroneously overruled the defendant's demurrer to the complaint. To this single question is the review here strictly confined. There can be, we think, no fair doubt of the correct conclusion of the Court of Appeals, viz. that the complaint was subject to the demurrer. The considerations and authorities justifying that conclusion are satisfactorily stated in the opinion of the Court of Appeals. Birmingham Southern R. R. Co. v. Goodwyn, 81 So. 342. The proper application of the familiar rule that, on hearing on demurrer, the pleading assailed must be construed most strongly against the pleader required the conclusion that the complaint was subject to the demurrer. The particular objection pointed by the demurrer was that the complaint did not exclude, by its averments, the idea that the defendant had such an interest in the chattel as would, if held by the defendant, defeat the plaintiff's right to implead the defendant for damage negligently caused by the defendant; the plaintiff not having sued as the owner of the chattel, but solely as one having it in charge and possession at the time.
In its opinion the Court of Appeals found this:
"It appears without dispute that the motorcycle belonged to one Faulkner, and that the plaintiff was in the employ of Faulkner as a collector. * * *"
This conclusion of fact — which is accepted by this court as final on the present review — brings the case to this state: The averment of fact improperly omitted from the complaint, as the demurrer pointed out, was indisputably proven, from which it resulted that the erroneous overruling of the demurrer was rendered innocuous to the defendant, appellant in the Court of Appeals. This is an application of the doctrine illustrated in Best Park Co. v. Rollins, 192 Ala. 534, 68 So. 417, Ann. Cas. 1917D, 929, where it was held that — assuming the demurrer efficiently took the stated objection to the complaint, and hence that it was erroneously overruled — the error was cured, was rendered harmless by subsequent instruction of the jury in which proof of the improperly omitted averment was "specifically required" to be made. That deliverance cannot be discriminated, in principle, so as to avert its application to the question now under review. The error committed in overruling the defendant's demurrer to the complaint was harmless, and the appellant in the Court of Appeals was not entitled to a reversal of the judgment because of it.
Where the opinion of the Court of Appeals affords, by its conclusive statement of its findings of fact, adequate basis or bases for the application of the doctrine of error without injury, looking to the affirmance of the judgment of the trial court, this court will, under the authority and duty imposed by section 140 of the Constitution, consider and determine whether the judgment should have been affirmed because the error, intervening in the trial court, was without injury to the appellant. McNeil v. Munson Lines, 184 Ala. 420, 63 So. 992.
The writ prayed is granted, and the order of reversal in the Court of Appeals is reversed; and the cause is remanded to the Court of Appeals for its further consideration.
Writ granted.
MAYFIELD, SOMERVILLE, GARDNER, and THOMAS, JJ., concur.
ANDERSON, C. J., and SAYRE, J., dissent.